(#           tL                                           06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0118


                                        DA 20-0118
                                                                        FILED
STATE OF MONTANA,
                                                                         JUN 1 5 2021
                                                                       Bowen Greenwood
              Plaintiff and Appellee,                                Clerk of Supreme Court
                                                                        State of Montana


       v.                                                            ORDER

TERENCE R. PASSMORE,

              Defendant and Appellant.


      Appellee State of Montana has filed a Motion to Strike Material Contained in the
Reply Brief that is Outside the Record. Self-represented Appellant Terence R. Passmore
responds in opposition.
      By way of background, a jury convicted Passmore of three counts of sexual assault
and one count of sexual intercourse without consent in 2007. Passmore appeals a
January 21, 2020 Park County District Court Order Denying Motion to Amend Judgment
where Passmore sought to move the court to "allow him to complete Phase 2 of his Sex
Offender Treatment Program with Chris Quigley, LCSW in Missoula, rather than in the
Montana State Prison(MSP)inmate program."
       The State moves to strike Passmore's Exhibit 1 and a portion of his Reply Brief
because it contains materials outside of the record on appeal. M. R. App. P. 8. Citing to
this Court's case law, the State points outs that "parties on appeal are bound by the record
and may not add additional matters in briefs or appendices." State v. MacKinnon,
1998 MT 78, ¶ 15, 288 Mont. 329, 957 P.2d 23 (citation omitted). The State specifically
requests that the eighteen pages of Exhibit 1 and the first full paragraph on page 6, starting
with "Be that as it may" and ending with "Hopkins" because that text discusses Exhibit 1.
       Passmore asserts that those eighteen pages of Exhibit 1 are neither irrelevant nor
unrelated. He contends "that the Prison is indeed forcing him to ultimately violate his right
against self-incrimination." Passmore maintains his refusal "to admit to crimes that never
occurred and for which no evidence, other than allegations exist."
       The Montana Rules of Appellate Procedure are clear. The record is comprised of
"the original papers and exhibits filed in the district court, the transcript of proceedings, if
any, and a certified copy of the docket entries prepared by the clerk of the district court
shall constitute the record on appeal in all cases." M.R. App. P. 8(1). This Court received
the District Court record of eight file folders, one transcript, and two envelopes on
March 27,2020. We reviewed Passmore's Motion to Amend Judgrnent filed in the District
Court record. Passmore included more than twenty-two pages ofthe same exhibits, namely
the various Offender Staff Requests, treatment request, and letters to Blair Hopkins, that
he included with his Reply Brief. While duplicative, these exhibits are part of the record
on appeal here. Accordingly,
       IT IS ORDERED that the State's Motion to Strike Material Contained in the Reply
Brief that is Outside the Record is DENIED,as moot.
       The Clerk shall provide a copy of this Order to counsel of record and to
Terence R. Passmore.
       DATED this)S          day of June, 2021.



                                                                  Chief Justice




                                               2
                                                   (            ?-(--(--2--- ta,t--,_
                                                                     Justice